            Case 2:19-cr-00278-JCM-VCF Document 54 Filed 04/23/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar No. 14853
     District of Nevada
3    CHRISTOPHER LIN
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    Tel: (702) 388-6336
     Fax: (702) 388-6418
6    christopher.lin@usdoj.gov

7    Attorneys for the United States of America

8
                                  UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA

     UNITED STATES OF AMERICA,                    )
10                                                )   Case No.: 2:19-cr-00278-JCM-VCF
                     Plaintiff,                   )
11                                                )   STIPULATION TO CONTINUE THE
                                                  )   SENTENCING HEARING DATE
            vs.                                   )   (Second Request)
12
                                                  )
     HIEN HUU NGUYEN,                             )
13
                                                  )
                     Defendant.                   )
14                                                )

15
            IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
16
     CHIOU, Acting United States Attorney; CHRISTOPHER LIN, Assistant United States
17
     Attorney, counsel for the United States of America and JASON MARGOLIS, Esq., counsel
18
     for defendant NGUYEN, that the sentencing hearing currently scheduled for May 14, 2020,
19
     at 10:00 a.m. be continued and reset at a time convenient for the Court but no earlier than
20
     90 days from the current setting.
21
            The stipulation is requested for the following reasons:
22
     1.     Defense counsel needs additional time to investigate mitigating circumstances, review
23
            discovery and the PSR, and prepare for sentencing argument;
24
          Case 2:19-cr-00278-JCM-VCF Document 54 Filed 04/23/21 Page 2 of 3




1    2.   The defendant is detained and agrees to this continuance;

2    3.   This continuance is not sought for the purpose of delay;

3    4.   This is the second request for a continuance.

4
             DATED this 22nd day of April, 2021.
5

6                                             CHRISTOPHER CHIOU
                                              Acting United States Attorney
7

8                                             /s/ Christopher Lin___________
                                              CHRISTOPHER LIN
9                                             Assistant United States Attorney

10
                                              /s/ Jason Margolis____________
11                                            Jason Margolis, Esq.
                                              Counsel for Defendant NGUYEN
12

13

14

15

16

17

18

19

20

21

22

23

24
                                             2
           Case 2:19-cr-00278-JCM-VCF Document 54 Filed 04/23/21 Page 3 of 3




1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:19-cr-00278-JCM-VCF
4                  Plaintiff,                      )
                                                   )   ORDER TO CONTINUE THE
                                                   )   SENTENCING HEARING DATE
5          vs.                                     )
                                                   )
6    HIEN HUU NGUYEN,                              )
                                                   )
7                  Defendant.                      )
                                                   )
8

9           Based on the stipulation of counsel, the Court finds that good cause exists to

10   continue the sentencing hearing date currently set for May 14, 2021 at 10:00 a.m., to August

11   27, 2021 at 10:00 a.m.

12                April___
            DATED this  28,day
                            2021.
                               of April, 2021.

13

14                                             __________________________________
                                               HONORABLE JAMES C. MAHAN
15                                             UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24
                                               3
